DETAILED ACTION

Preliminary Remarks
The present application is being examined under pre-first inventor to file provisions of the AIA . 
This application has been granted TrackOne prioritized examination.
This Office Action is in response to the 312 amendment of 08/31/22 in which minor corrections to the abstract were made of which have been deemed acceptable and entered herein.

Priority
This application is a continuation of application 16/401,684 filed 05/02/2019, which is a continuation of 15/407,955 now U.S. Patent 10,726,100 filed 01/17/2017, which is a continuation of 13/242,116 filed 09/23/2011 which is further a divisional of 12/114,033 now U.S. Patent 8,133,197 filed 05/02/2008.

Allowable Subject Matter
Claims 9-18 and 20-30 are allowed.
The claims are still seen as allowable as per the reasons indicated in the Notice of Allowance of 06/30/22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/6/22